FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSEPHINE MEDRANO-BOGGS,                         No. 10-72928

               Petitioner,                       Agency No. A072-315-602

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Josephine Medrano-Boggs, a native and citizen of the Philippines, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo claims of due process violations in immigration


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings, Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010), and we deny

the petition for review.

      Medrano-Boggs contends that the IJ violated her right to due process when

the IJ did not postpone her merits hearing for her United States citizen spouse’s

testimony. Medrano-Boggs’ contention fails because the IJ had already continued

her merits hearing once before to obtain her spouse’s testimony and the spouse still

did not appear. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error and prejudice to prevail on a due process claim).

      Medrano-Boggs also contends that the IJ deprived her of due process by

failing to comply with 8 C.F.R. § 1240.1(b). She fails to show any prejudice from

the IJ’s failure to certify for the record that he, as a substitute judge, had reviewed

her record. See Lata, 204 F.3d at 1246.

      Petitioner’s remaining contention is unavailing.

      PETITION FOR REVIEW DENIED.




                                            2                                     10-72928